COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

Cause number:            01-15-01099-CV
Style:                   Le Norman Operating LLC v. Chalker Energy Partners III, LLC, et al.
Date motion filed*:      July 7, 2016
Type of motion:          Appellant’s Unopposed Motion for Leave to File Amended
                         Appellant’s Brief to Correct Citations
Party filing motion:     Appellant Le Norman Operating LLC
Document to be filed:    Amended Brief of Appellant

Is appeal accelerated?      No.

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
      The Clerk of this Court is directed to file Appellant’s Amended Brief on July 7, 2016.

Judge’s signature: /s/ Evelyn Keyes
                   X Acting individually                             Acting for the Court

Date: July 14, 2016